DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US PG Pub 2019/0240990) in view of Takeda (US PG Pub 2010/0321458) and Sato (US PG Pub 2011/0222950).
For claim 1:  Seki teaches a tape printing device (see Fig. 2) comprising: a cartridge mounting portion (see Fig. 2, generally, the entire interior) in which a tape cartridge 20, 21 accommodating a tape 24 and a platen roller 31 is mounted; a thermal head 32 that prints on the tape sandwiched with the platen roller engaged with the platen shaft; a head moving mechanism 100 (see paragraphs 24 and 34, the control section 100 controls the print head 32 furnished with a head holder 33) that moves the thermal head 32 between a sandwiching position where the thermal head 32 sandwiches the tape 24 with the platen roller 31 (see paragraph 24, position to abut against the platen 31) and a separating position where the thermal head 24 is separated from the platen roller 31 (see paragraph 24, position separate from the platen 31); a head holder 33 that has a rotating shaft (see Fig. 2, the pivot point seen in Fig. 2, paragraph 24, rotatable attachment to the frame, which is seen as a shaft in Fig. 2) and that is configured to hold the thermal head 32 to rotate about the rotating shaft so that the thermal head 32 follows the platen roller 31 after the thermal head 32 is moved to the sandwiching position (see paragraph 24); and a pressing member (see paragraph 24, head abutting mechanism which causes the head the abut against the platen provided with the print head) that is provided and configured to rotate about the rotating shaft together with the thermal head and that presses the thermal head against the platen roller after the thermal head is moved to the sandwiching position (see paragraph 24).  
Seki does not teach a platen shaft that engages with the platen roller nor does it teach that the pressing member has a convex portion that protrudes toward the thermal head and that presses the thermal head against the platen roller.
However, Takeda teaches a platen shaft 11a that engages with the platen roller 11 (see Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Seki to provide the platen roller with a platen shaft as taught by Takeda for the purpose of allowing rolling support of the platen roller.
The combination of Seki and Takeda does not teach that the pressing member has a convex portion that protrudes toward the thermal head and that presses the thermal head against the platen roller.  However, Sato teaches providing pressing portions as a flat portion with a plurality of convex portions protruding towards the portion to be pressed (see Fig. 3, ribs 8¸elements 37, an arrangement of convex portions extending axially is used for applying pressure against a corresponding surface in a printing device).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Seki and Takeda by shaping the pressing member as having at least one convex protrusion protruding towards the thermal head that presses against the thermal head for pushing the thermal head towards the platen for printing with evenly distributed pressure.
For claim 2:  The combination of Seki, Takeda and Sato teaches the tape printing device according to claim 1, and Sato teaches that wherein the pressing member includes two convex portions that protrude toward the thermal head, that press the thermal head against the platen roller, and that are provided at different positions in an axial direction of the platen shaft (see Fig. 2 of Seki, and the axial extension of the shaft is along the width direction of the substrate and Fig. 3 of Sato, the arrangement of the elements 34, 37 is along the width direction of the substrate, with two elements 34, 37 distributed along the axial or width direction).
For claim 3:  The combination of Seki, Takeda and Sato teaches the tape printing device according to claim 1, and Sato teaches that wherein the pressing member includes at least three convex portions that protrude toward the thermal head, that press the thermal head against the platen roller, and that are provided at different positions in an axial direction of the platen shaft (see Fig. 3 of Sato, at least three pressing elements 37 or 34 are provided at three directions along the axial direction which is the width direction of the substrate).
For claim 4: The combination of Seki, Takeda and Sato teaches the tape printing device according to claim 1 and Sato teaches that wherein the pressing member includes a plurality of convex portions that protrude toward the thermal head, that press the thermal head against the platen roller, that are provided at different positions in an axial direction of the platen shaft, and at least one of the plurality of convex portions is provided in a first direction, which is one of axial directions of the platen shaft, with respect to the rotating 33 shaft, and at least another one of the plurality of convex portions is provided in a second direction opposite to the first direction with respect to the rotating shaft (see Fig. 3, at least first and second portions 37 are provided at a first direction and a second direction opposite the first direction along an widthwise extension of the substrate, the widthwise direction of the substrate corresponding to the axial direction of the shaft as seen in Fig. 2 of Seki).
For claim 5:  The combination of Seki, Takeda and Sato teaches the tape printing device according to claim 1 and Sato teaches that the pressing member includes a first pressing portion provided with the convex portion, and a second pressing portion provided by bending at an end portion of the first pressing portion (see Fig. 10, a first portion being a top left side of Fig. 10 including a larger convex portion 12, a gap and bend at the smaller portion 12 constitutes a second pressing portion formed by a bend end section along the larger first pressing portion).
For claim 6:  The combination of Seki, Takeda and Sato teaches the tape printing device according to claim 1 and Seki teaches that the convex portion is separated from the thermal head after the thermal head is moved to the separating position (see paragraph 24, operation of the lifting portion spaces the abutting potion from the print head).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID H BANH/             Primary Examiner, Art Unit 2853